Title: To George Washington from William Barton, 3 September 1789
From: Barton, William
To: Washington, George



Sir
Providence Sep. 3d 1789.

I feel myself under peculiar difficulties in attempting to address you on a subject upon which perhaps I ought to have been silent & waited an introduction in some other way, but as an opportunity offers, & Reflecting that the wounds I received in the service of my country are such as injure me in pursuing my business on the Profits of which a very large family depend for support I am induced to present myself as a candidate for some office in the customs for the port of Providence.
Pardon my anticipation Sir, as I fully beleive this State will soon accede to and adopt the federal Goverment. If the President should not think my request improper, for particulars respecting my character and situation I would beg leave to refer him to the Revd Doctor Manning who has done me the honor to be the Bearer of this. I am, sir, with Reverance and respect your most obedient humble Servant

William Barton

